 



Exhibit 10.1
FIRST AMENDMENT
TO
AMENDED AND RESTATED
RIGHTS AGREEMENT
          THIS FIRST AMENDMENT (this “Amendment”) is made as of December 13,
2006 between Bioscrip, Inc. (f/k/a/ MIM Corporation), a Delaware corporation
(the “Company”), and American Stock Transfer & Trust Company, a New York
corporation (the “Rights Agent”). This Amendment amends the Amended and Restated
Rights Agreement, dated as of December 3, 2002, between the Company and the
Rights Agent (the “Rights Agreement”). Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Rights Agreement.
          WHEREAS, the Rights Agreement provides for the occurrence of certain
events on the Distribution Date if a Person becomes the Beneficial Owner of 15%
or more of the shares of Company Common Stock then outstanding;
          WHEREAS, on December 8, 2006, Heartland Advisors, Inc. (“Heartland”)
filed an amended Schedule 13G with the Securities and Exchange Commission
announcing that Heartland had become the beneficial owner of 18.5% of the
outstanding shares of Company Common Stock; and
          WHEREAS, the Company desires to amend the Rights Agreement in
accordance with Section 26 thereof to allow for such acquisition by Heartland
without Heartland being deemed an Acquiring Person under the Rights Agreement.
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements set forth herein, the parties hereby agree to amend the Rights
Agreement as follows:
          1.      Amendment of Section 1, definition of “Acquiring Person”. The
definition of “Acquiring Person” in Section 1 of the Rights Agreement is amended
to read as follows:
““Acquiring Person” shall mean any Person (other than the Company, any
Subsidiary of the Company, any employee benefit plan maintained by the Company
or any of its Subsidiaries or any trustee or fiduciary with respect to such a
plan acting in such capacity) who or which, alone or together with all
Affiliates and Associates of such Person, is the Beneficial Owner of 15% or more
of the shares of Company Common Stock then outstanding; provided, however, that
Heartland Advisors, Inc. (“Heartland”) shall not be deemed to be an Acquiring
Person unless it is, alone or together with its Affiliates and Associates, the
Beneficial Owner of 20% or more of the shares of Company Common Stock then
outstanding. Notwithstanding the foregoing, (i) no Person shall become an
“Acquiring Person” as a result of an acquisition of Company Common Stock by the
Company which, by reducing the number of shares of the Company Common Stock
outstanding, increases the proportionate number of shares Beneficially Owned by
such

 



--------------------------------------------------------------------------------



 



Person to 15% or more (or 20% or more in the case of Heartland) of the Company
Common Stock then outstanding; provided, however, that if a Person shall become
the Beneficial Owner of 15% or more (or 20% or more in the case of Heartland) of
the Company Common Stock by reason of share purchases by the Company and shall,
after such share purchases by the Company, become the Beneficial Owner of any
additional Company Common Stock other than as a direct or indirect result of any
corporate action taken by the Company, then such Person shall be deemed to be an
“Acquiring Person”; and (ii) if a majority of the Board determines in good faith
that a Person who would otherwise be an “Acquiring Person,” as defined pursuant
to the first sentence of this definition, has become such inadvertently
(including, without limitation, because (a) such Person was unaware that it
Beneficially Owned 15% or more of the Company Common Stock or (b) such Person
was aware of the extent of such Beneficial Ownership but such Person acquired
Beneficial Ownership of such shares of Company Common Stock without the
intention to change or influence the control of the Company and without actual
knowledge of the consequences of such Beneficial Ownership under this
Agreement), and such Person divests itself as promptly as practicable of a
sufficient number of shares of Company Common Stock so that such Person would no
longer be an “Acquiring Person,” as defined pursuant to the first sentence of
this definition, then such Person shall not be deemed to be, or have been, an
“Acquiring Person” for any purposes of this Agreement, and no Stock Acquisition
Date shall be deemed to have occurred. All questions as to whether a Person who
would otherwise be an Acquiring Person has become such inadvertently shall be
determined in good faith by the Board, which determination shall be conclusive
for all purposes.”
          2.      Effectiveness. This Amendment shall be deemed effective as of
the date first written above. Except as expressly amended hereby, all of the
terms and provisions of the Rights Agreement are and shall remain in full force
and effect and shall be otherwise unaffected by this Amendment.
          3.      Severability. If any term, provision, covenant or restriction
of this Amendment is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Amendment shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.
          4.      Governing Law. This Amendment shall be deemed to be a contract
made under the laws of the State of Delaware and for all purposes shall be
governed by and construed in accordance with the laws of such State applicable
to contracts to be made and performed entirely within such State.
          5.      Counterparts. This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument

2



--------------------------------------------------------------------------------



 



          6.      Descriptive Headings. Descriptive headings of the several
Sections of this Amendment are inserted for convenience only and shall not
control or affect the meaning or construction of any of the provisions hereof.
* * *

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed as of the date first above written.

            BIOSCRIP, INC.
      By             Name:   Barry A. Posner        Title:   Executive Vice
President, Secretary
and General Counsel        AMERICAN STOCK TRANSFER & TRUST COMPANY
      By           Name:           Title:        

4